Citation Nr: 1517162	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990, February to June 1992, and from November 2004 to January 2006.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that assigned a 50 percent rating for PTSD, after granting service connection for the same.  Jurisdiction is retained by the RO in Phoenix, Arizona. 


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment, with deficiencies in most areas, but without total social and occupational impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings and effective dates in a letter sent to the Veteran in January 2007.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran and others on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

VA examinations were conducted during the course of the appeal period in February 2007 and May 2014.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  The VA examination reports were comprehensive and adequately addressed the Veteran's psychiatric symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's PTSD has been met.  38 C.F.R. § 3.159(c)(4).

While the Board notes that the Veteran's last psychiatric examination is now about a year old, the mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent examination and, in any case, the Veteran has not argued the contrary as he has not alleged during the pendency of the claim that his PTSD had worsened since the May 2014 examination.  The Board will therefore proceed with the adjudication of this appeal.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.

II. Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

70 - 61 Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

60 - 51 Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

50 - 41 Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

40 - 31 Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In January 2005, the Veteran completed a Post-Deployment Health Assessment.  On this assessment, he denied problems of little interest or pleasure in doing things, feeling down, depressed or hopeless, and thoughts that he would be better off dead or hurting himself in some way.  

In a letter dated in October 2006, Dr. R.O. of the Ventura Veteran's Center noted that the Veteran sought treatment there in May 2006.  At the time of his initial sessions, he was complaining of nightmares and problems reintegrating into civilian life.  He noted that he had mood shifts and depression causing him to be quick to anger.  The Veteran stated he had recurring dreams of combat situations and intrusive combat related thoughts.  He has problems with authority figures and has difficulty connecting with others, especially family members.  He stated that anger and agitation are his biggest problems.  The Veteran reported high anxiety levels while deployed but also indicated that he has had the same anxiety since returning.  Dr. R.O. assigned a GAF of 50.  The examiner further noted that the Veteran decided to return to school but that he has poor concentration, making his return to school questionable.  

In a letter dated in February 2007, the Veteran's then-spouse noted that the Veteran came back from deployment a different person.  He would no longer laugh and joke around or interact with friends and family.  She encouraged him to enter counseling.  The Veteran's spouse noted that the Veteran appeared detached emotionally from their children and her and when he gets angry, she hears him throwing things or kicking something.  She also noted that the Veteran has difficulty sleeping, often yelling, screaming, or whimpering in his sleep.  In social settings, the Veteran appears agitated and angry and will not talk to anyone.  He often tries to leave events early and acts like he is on guard.  

During his VA examination in May 2007, the Veteran reported having a lot of anger when he came back from deployment.  He also noted that he was distant from his family and gets irritated and frustrated easily.  He stated that he throws things when he is angry and has flashbacks when he drives, especially when he is in traffic.  He noted that he loses concentration and has daydreams when he thinks about deployment.  He also noted that he used to be more social but now he is always checking on doors and cannot be in crowds.  He startles, has difficulty sleeping, and is hypervigilant in a crowded situation.  He noted paranoia when with his family and especially around individuals wearing backpacks.  He stated that he has suicidal thoughts off and on.  The examiner noted that the Veteran's thoughts were organized and clear and his speech was normal.  He denied problems with hygiene and is memory was intact.  He has obsessive and ritualistic thoughts about safety, checking doors, windows, and lockers to a "paranoid degree."  He has panic attacks and nightmares related to his service.  He has poor impulse control problems, sometimes throwing things, breaking things, and becoming "panicky" when driving in traffic.  The Veteran reported having visions, thoughts, and perceptions about his active service on most days.  He is withdrawn and has no interest in participation in activities, feels detached and estranged from others, and has a very poor sleep pattern.  The examiner indicated that the Veteran's affect was restricted.  The examiner assigned a GAF score of 70.   

In June 2007, the Veteran reported that he had frequent outbursts of anger and irritability.  He was reportedly living with his wife and daughter with the financial support of his family.  The Veteran also reported that in the past after arguing with his wife, he has thought about getting into a car accident but there were no current suicidal thoughts or intentions.  The examiner assigned a GAF score of 50.  

In August 2007, the Veteran reported that he was getting a divorce and that his in-laws were no longer supporting him financially.  He said he feels stressed, sad, and anxious over his broken family in addition to shame over his part in the break up.  The doctor noted that the Veteran maintained good eye contact, good grooming, and that the Veteran was cooperative.  The Veteran's speech was of a regular rate, rhythm, and volume and his thought process was linear and goal directed.  He denied any suicidal or homicidal ideation.  The doctor assigned a GAF score of 51-60.  

In November 2007, the Veteran noted that he believed his PTSD contributed greatly to his impending divorce and his wife's request for supervised visitation of their children.  

In January 2008, a letter from Dr. R.O. notes that the Veteran is very anxious, easily agitated, and depressed with suicidal thoughts.  Dr. R.O. went on to note that the Veteran became alienated from his spouse and had frequent outbursts towards her, leading to a divorce in 2007.  Since that time, the Veteran has been unemployed, depressed and subject to wide shifts of mood.  His concentration was noted to be poor and he has difficulty staying on track with tasks.  He is impulsive and easily agitated.  Dr. R.O. assigned a GAF of 32.   

In June 2011, the Veteran was admitted to the hospital for suicidal ideation.   He reported that he was intoxicated and had a physical altercation with his girlfriend's 17 year old son.  The police took the Veteran to a motel and the Veteran contacted security at a mall regarding his suicidal ideation.  His GAF score at admission was 40 and his GAF at discharge was 60. 

A mental health note from December 2011 notes that the Veteran was finding some relief from his edginess and irritability with his higher dose of medication.  He also intended to start group therapy.  His appearance was noted to be youthful with good eye contact and the Veteran was cooperative.  His affect was constricted but appropriate.  He denied homicidal and suicidal ideation.  His insight was good, his judgement fair, and his memory was intact.  A GAF score of 55 was assigned.  

In January 2013, the Veteran called the mental health hotline reporting that he was a suicide risk.  

In May 2014, the Veteran was afforded a VA PTSD review examination.  The examiner found that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported living with his girlfriend of seven years but described their relationship as "up and down."  The Veteran stated he has two children but has had no contact with them in over six years as his ex-wife retains full custody.  He noted that he has few friends but that he has some contact with people through Facebook.  He reported having few hobbies, including that he likes to paint but has not done so recently.  He is employed washing cars and reportedly enjoyed work.  He was also attending community college to study film.  The Veteran reported doing well on the job, getting along fine with his co-workers and bosses but might struggle with mild difficulties in maintaining attention or concentration for long periods of time.  The Veteran noted periodic fleeting thoughts of suicide without actions, plans, or intentions.  The examiner noted that the Veteran was casually dressed and appeared neat and clean.  He also seemed at ease, articulate, and able to answer all questions asked of him.  His speech was of normal rate and tone, judgement and insight appeared fair and intact. 

In a statement dated in July 2014, the Veteran indicated that he has had many arguments with his girlfriend's son resulting in violent behavior.  He also stated that he has difficulty in school he attributes to his PTSD.  He noted that he has trouble at work, including physical altercations with coworkers and performance related issues because of his agitation and lack of concentration.  He has also had to miss work because of his PTSD.  He further believes he is unable to manage his financial affairs, highlighting overdrawn checks, a low credit score, and credit card debt.  He stated he owes child support and has loans to repay.   

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his PTSD warrants a 70 percent initial evaluation for the entire period on appeal.  The medical and lay evidence supports a finding of occupational and social impairment with deficiencies in most areas, with suicidal ideation, depression, impaired impulse control with angry outbursts, and difficulty adapting to stressful circumstances including socializing.  His GAF score, although not outcome determinative, is mostly in the serious to moderate symptoms. His medical records indicate regular suicidal ideation, angry outbursts to the point requiring police intervention, and difficulty maintaining relationships.  He has been hospitalized due to his psychiatric disorder.  There is conflicting evidence as to how well he is able to function at work.  Although only the most recent VA examiner specifically found occupational and social impairment with occasional decrease in work efficiency, the Board's review of all of the medical evidence in addition to lay statements leads to the conclusion that the Veteran's symptoms sustained a higher level of severity throughout the appeals period.  Accordingly, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 70 percent evaluation for the entire period on appeal.

Although an increased initial rating of 70 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a rating in excess of 70 percent for any period of time during the pendency of the claim.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or, memory loss for names of close relatives, own occupation, or own name.  It is acknowledged that the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, while the evidence of record demonstrates significant impairment in occupational and social functioning, the treatment records and multiple VA examination reports were not indicative of the total occupational and social impairment that is required for a 100 percent rating.  Indeed, although the Veteran reports a limited number of social contacts, he has maintained a seven year relationship, albeit "up and down", and currently maintains a job.  A higher rating of 100 percent is not warranted at any time during the appeals period.

There is also no indication in the medical evidence of record that the Veteran's PTSD warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a 70 percent initial rating, but no higher, is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's PTSD outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating specifically contemplate his symptoms, including suicidal ideation, depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.    

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU was denied in a rating decision issued in August 2014.  There is no evidence in the claims file that he is contesting this decision.  More importantly, the Veteran reported having a full-time job and attending college during his most recent VA examination.  Accordingly, TDIU is not currently before the Board.


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


